DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on August 1, 2022.
Claims 1 and 9 have been amended.
Claims 6- 7  and  1 4- 15 have been cancelled.
Claims 1, 9, and 17 are independent. As a result claims 1-5, 8-13, and 16-17 are pending in this office action.


Response to Arguments
Applicant's argument filed August 1, 2022 regarding the rejection of claims 1-5, 8-13, and 16-17 under 35 U.S.C 101, has been fully considered and is not persuasive.  
Applicants argue in substance:
Regarding claims 1-5, 8-13, and 16-17 the applicants submit that recite steps that cannot practically be performed in the human mind  and reflects an improvement in the technical field of retrieval technology, which integrates the claims into practical application
Examiner respectfully disagrees because the claim invention does not include subject matter with significantly more in claims 1-5, 8-13, and 16-17 within the meaning of 35 U.S.C 101.  The additional elements must not amount to insignificant extra-solution activity that imposes no meaningful limit on the performance of the claimed invention. For example, a claim of an intelligent question and answer device comprising a processor to receive and acquiring a question corresponding go a keyword would not be eligible and is well understood, routine, and conventional. The additional elements must not amount to insignificant extra-solution activity that imposes no meaningful limit on the performance of the claimed invention. For example, a claim of receiving, and acquiring an answer according to a relationship with the additional step of acquiring a standard question corresponding to a keyword would not be eligible because the steps rely on or use the judicial exception and does not integrate the abstract idea into practical application and is well understood, routine, and conventional. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of acquiring an entity and connection relationship corresponding to a question. The claims do not recite improvement in retrieval technology, therefore is not made statutory. (see MPEP § 2106.01).
Therefore, the 35 U.S.C 101 rejection of claims 1-5, 8-13, and 16-17 are maintained.




Applicant's arguments filed August 1, 2022 regarding the rejection of claims 1 and 9 under 35 U.S.C 102(a)(2) and 35 U.S.C 103  have been fully considered but they are not persuasive.
Applicant argues, regarding claims 1 and 9 Beller does not teach or suggest the following limitation, wherein before acquiring the entity and the connection relationship corresponding to the question, the method further comprises: normalizing the question as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to a), Examiner appreciates the interpretation of the description given by Applicant in the response. In Fig. 3, para [0028], Beller teaches " The mechanisms may then identify and normalize all definite temporal expressions in the question with respect to this relevant contextual datetime, e.g., if the question ask about “last year” and the relevant contextual datetime of the question is 2016, then “last year” would be referring to the year “2015.” These normalized datetimes of the definite temporal expressions are the temporal foci of the input question.”, para [0115], Beller teaches “The document temporal expression datetime normalization logic 392 and document token temporal foci logic 394, which perform the operations and provide the logic as discussed above with regard to elements 122 and 124 in FIG. 1, may operate as part of a pre-processing operation that operates on the contents of documents of the corpus or corpora 345, 347 prior to the QA system pipeline 300 utilizing the content of these documents to answer questions submitted to the QA system pipeline 300.”. Therefore, normalizing a question as part of a pre-processing operation prior to QA system pipeline utilizing contents of question.

Applicant argues, regarding claims 1 and 9 Beller does not teach or suggest the following limitation, wherein the normalizing the question comprises: extracting a keyword from the question as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to b), Examiner appreciates the interpretation of the description given by Applicant in the response. In para [0067], Beller teaches " the QA pipeline receives an input question, parses the question to extract the major features of the question, uses the extracted features to formulate queries, and then applies those queries to the corpus of data”, para [0087], Beller teaches “The mechanisms may then identify and normalize all definite temporal expressions in the question with respect to this relevant contextual datetime, e.g., if the question ask about “last year” and the relevant contextual datetime of the question is 2016, then “last year” would be referring to the year “2015.” The normalization of the definite temporal expressions may be performed in a similar manner as described above with regard to normalization performed by the document temporal expression datetime normalization logic 122, e.g., determining if the definite temporal expression specifies a particular datetime and if not, determining if the definite temporal expression specifies a relative datetime token, word, phrase, or the like. These normalized datetimes of the definite temporal expressions are the temporal foci of the input question.”. Therefore, extracting datetimes, temporal foci from input questions, such as “last year”, referring to prior year 2015, performing datetime normalization.

Applicant argues, regarding claims 1 and 9 Beller does not teach or suggest the following limitation, matching the keyword according to a preset normalization library as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to c), Examiner appreciates the interpretation of the description given by Applicant in the response. In Fig. 1, Fig. 5, para [0065], Beller teaches “A content creator creates content in a document for use as part of a corpus of data with the QA pipeline. The document may include any file, text, article, or source of data for use in the QA system. For example, a QA pipeline accesses a body of knowledge about the domain, or subject matter area, e.g., financial domain, medical domain, legal domain, etc., where the body of knowledge (knowledgebase) can be organized in a variety of configurations, e.g., a structured repository of domain-specific information, such as ontologies, or unstructured data related to the domain, or a collection of natural language documents about the domain.”, para [0067], Beller teaches "For example, some reasoning algorithms may look at the matching of terms and synonyms within the language of the input question and the found portions of the corpus of data. Other reasoning algorithms may look at temporal or spatial features in the language, while others may evaluate the source of the portion of the corpus of data and evaluate its veracity.”, para [0089], Beller teaches “That is, the candidate answer temporal foci logic 128 takes the candidate answers generated by the QA system pipeline 108 and identifies the datetimes associated with the tokens that make up the candidate answer. Thus, for example, a candidate answer may have a single word that represents the candidate answer, e.g., in the passage P of the example above, two candidate answers may be generated such as “Ford” and “Reagan” and the datetime “1976” may be associated with both candidate answer tokens from the operation of the document token temporal foci logic 124. The word or words of the candidate answer may, through the operations performed above, be used to generate a temporal focus associated with the candidate answer. If more than one temporal foci are associated with tokens of the candidate answer, then the temporal focus of the candidate answer may be generated by the candidate answer temporal foci logic 128 based on a predetermined relationship evaluation of the temporal foci.”. Therefore, matching datetimes to temporal foci in QA pipeline (normalization library.

Applicant argues, regarding claims 1 and 9 Beller does not teach or suggest the following limitation, acquiring, under a condition of successful matching, a standard question corresponding to the keyword, wherein the keyword and the standard question are stored in the normalization library as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to d), Examiner appreciates the interpretation of the description given by Applicant in the response. In Fig. 3, para [0087], Beller teaches "the QA pipeline receives an input question, parses the question to extract the major features of the question, uses the extracted features to formulate queries, and then applies those queries to the corpus of data”, para [0087], Beller teaches “The mechanisms may then identify and normalize all definite temporal expressions in the question with respect to this relevant contextual datetime, e.g., if the question ask about “last year” and the relevant contextual datetime of the question is 2016, then “last year” would be referring to the year “2015.” The normalization of the definite temporal expressions may be performed in a similar manner as described above with regard to normalization performed by the document temporal expression datetime normalization logic 122, e.g., determining if the definite temporal expression specifies a particular datetime and if not, determining if the definite temporal expression specifies a relative datetime token, word, phrase, or the like. These normalized datetimes of the definite temporal expressions are the temporal foci of the input question”, para [0088], Beller teaches “The QA system pipeline 108 of the cognitive system 100 may further process the input question and generate one or more candidate answers by extracting the candidate answers from the documents of the corpus 130. The candidate answers may be further evaluated by the candidate answer temporal foci logic 128 and candidate answer temporal relevance scoring logic 129 working in conjunction with the QA system pipeline 108”. Therefore, acquiring a numerical year when a question ask about ‘last year’ and identifying temporal foci data in QA pipeline data.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of acquiring an entity and connection relationship corresponding to a question . The limitations of acquiring an entity and a connection relationship corresponding to the question; normalizing the question, wherein the normalizing the question comprises: extracting a keyword from the question; matching the keyword according to a preset normalization library, as recited, is a process that, under broadest reasonable interpretation, covers a step that could reasonably be performed in the mind, including with the aid of pen and paper, and a step that represents a type of method of organizing human activity, but for the recitation of generic computer components and insignificant data gathering. That is, other than reciting “processor” and “non-transitory computer readable storage medium”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations directed toward acquiring a relationship, normalizing a question, extracting a keyword, and matching a keyword according to normalization is directed toward a mental process that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion (entities and connections corresponding to a question further normalizing question and extracting keywords) , or even with the aid of pen and paper is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Thus, the claim is directed toward an abstract idea. The limitations acquiring an entity and a connection relationship corresponding to the question, normalizing a question, extracting a keyword, and matching a keyword according to normalization is considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

This judicial exception is not integrated into a practical application. The claim recites the following additional elements “processor” and “non-transitory computer readable storage medium” These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components.  Further, the claim recitations of receiving a question, acquiring an answer, and acquiring a standard question steps. Receiving and acquiring data are insignificant extra-solution activity (mere data gathering) to the judicial exception with no evidence of improvement. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving and acquiring data (receiving or transmitting data over a network), are well-understood, routine and conventional activity according to MPEP 2106.05(d)(II)(i), thus, cannot provide an inventive concept.

As a result, representative claim(s) 1, 9, and 17 do not recite any elements, or ordered combination of elements, which transforms the abstract idea into a patent-eligible subject matter.  In addition, the claim(s) does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP 2106.05(a); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b); (iii) a particular transformation of an article to a different state or thing (see 2106.05(c).  Further, the claim does not recite any improvement to computer functionality or specify how the processors are used to improve functionality of a computing device.  Considering the claim(s) as a whole, the additional elements fail to apply or use the abstract idea in a meaningful way and the additional limitations recited beyond the judicial exception itself fail to integrate the exception into a practical application.  Accordingly, the claims of this application are not patent eligible.

Claims 2-5, 8, 10-13, and 16 are dependent on claim 1 and claim 9, and includes all the limitations of claim 1. Therefore, claims 2-5, 8, 10-13, and 16 recites the same abstract idea of acquiring an entity and connection relationship corresponding to a question, normalizing a question, extracting a keyword, and matching a keyword according to normalization under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The limitations associated with connection relationships are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas.

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to acquire data steps amounts to no more than mere instructions to apply the exception using a generic computer component. The limitations related to receiving questions and acquiring answers and acquiring a standard question are considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward retrieval technology. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US 10,713,289) (hereinafter Mishara) in view of Beller et al. (US 2018/0025075) (hereinafter Beller).
Regarding claim 1, Mishra teaches a method, comprising: receiving a question raised by a user (see Fig. 1, col. 5 ln 15-20, discloses receiving a question in user query data from a user); acquiring an entity and a connection relationship corresponding to the question (see Fig. 9, col. 2 ln 25-33, col. 18 ln 41-49, discloses acquiring entities and entity relationships that correspond to received query (question)); and acquiring, according to the entity and the connection relationship, an answer corresponding to the question from a preset knowledge graph, wherein the connection relationship comprises an intention and/or an attribute (see Fig. 1,col. 2 ln 24-40, discloses acquiring answers to queries (questions) according to entity relationships corresponding to query data stored in knowledge base that includes a knowledge graph in which graph nodes represent entities connected by vertices that correspond to a relationship).
Mishra does not explicitly teach wherein before acquiring the entity and the connection relationship corresponding to the question, the method further comprises: normalizing the question, wherein the normalizing the question comprises: extracting a keyword from the question; matching the keyword according to a preset normalization library; and acquiring, under a condition of successful matching, a standard question corresponding to the keyword, wherein the keyword and the standard question are stored in the normalization library
Beller teaches wherein before acquiring the entity and the connection relationship corresponding to the question, the method further comprises: normalizing the question (see Fig. 3,  para [0028], para [0115], discloses normalizing a question as part of a pre-processing operation prior to QA system pipeline utilizing contents of question); wherein the normalizing the question comprises: extracting a keyword from the question (see para [0067], para [0087], discloses extracting datetimes, temporal foci from input questions, such as “last year”, referring to prior year 2015, performing datetime normalization); matching the keyword according to a preset normalization library (see Fig. 1, Fig. 5,  para [0065, 0067], para [0089], discloses matching datetimes to temporal foci in QA pipeline (normalization library)); and acquiring, under a condition of successful matching, a standard question corresponding to the keyword, wherein the keyword and the standard question are stored in the normalization library (see Fig. 3, para [0087-0088], discloses acquiring a numerical year when a question ask about ‘last year’ and identifying temporal foci data in QA pipeline data).
Mishra/Beller are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Mishra to normalize questions from disclosure of Beller. The motivation to combine these arts is disclosed by Beller as “contribute to improved accuracy, system performance, machine learning, and confidence of the QA pipeline” (para [0070]) and normalizing questions is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 9, Mishra teaches a device, comprising a memory and a processor, wherein the memory has an intelligent question and answer instruction stored thereon, and the processor, by executing the intelligent question and answer instruction, implements operations of (see col. 18 ln 30-31, discloses memory and processor): receiving a question raised by a user (see Fig. 1, col. 5 ln 15-20, discloses receiving a question in user query data from a user); acquiring an entity and a connection relationship corresponding to the question (see Fig. 9, col. 2 ln 25-33, col. 18 ln 41-49, discloses acquiring entities and entity relationships that correspond to received query (question)); and acquiring, according to the entity and the connection relationship, an answer corresponding to the question from a preset knowledge graph (see Fig. 1,col. 2 ln 24-40, discloses acquiring answers to queries (questions) according to entity relationships corresponding to query data stored in knowledge base that includes a knowledge graph in which graph nodes represent entities connected by vertices that correspond to a relationship).
Mishra does not explicitly teach wherein before acquiring the entity and the connection relationship corresponding to the question, the method further comprises: normalizing the question, wherein the normalizing the question comprises: extracting a keyword from the question; matching the keyword according to a preset normalization library; and acquiring, under a condition of successful matching, a standard question corresponding to the keyword, wherein the keyword and the standard question are stored in the normalization library
Beller teaches wherein before acquiring the entity and the connection relationship corresponding to the question, the method further comprises: normalizing the question (see Fig. 3,  para [0028], para [0115], discloses normalizing a question as part of a pre-processing operation prior to QA system pipeline utilizing contents of question); wherein the normalizing the question comprises: extracting a keyword from the question (see para [0067], para [0087], discloses extracting datetimes, temporal foci from input questions, such as “last year”, referring to prior year 2015, performing datetime normalization); matching the keyword according to a preset normalization library (see Fig. 1, Fig. 5,  para [0065, 0067], para [0089], discloses matching datetimes to temporal foci in QA pipeline (normalization library)); and acquiring, under a condition of successful matching, a standard question corresponding to the keyword, wherein the keyword and the standard question are stored in the normalization library (see Fig. 3, para [0087-0088], discloses acquiring a numerical year when a question ask about ‘last year’ and identifying temporal foci data in QA pipeline data).
Mishra/Beller are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Mishra to normalize questions from disclosure of Beller. The motivation to combine these arts is disclosed by Beller as “contribute to improved accuracy, system performance, machine learning, and confidence of the QA pipeline” (para [0070]) and normalizing questions is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 17, Mishra teaches a non-transitory computer readable storage medium storing a computer executable instruction thereon which, when executed by a processor, causes the method according to claim 1 to be implemented (see col. 27 ln 63-65, discloses medium and refer to claim 1 rejection).

Regarding claims 2 and 10, Mishra/Beller teaches a method of claim 1 and a device of claim 9.
Mishra further teaches wherein the acquiring the entity and the connection relationship corresponding to the question comprises: sending, under a condition that no entity or connection relationship is included in the question, a request for acquiring the entity or the connection relationship to the user (see Fig. 3A, Figs. 6-7, col. 12 ln 55-62, col. 13 ln 53-65 discloses sending a prompt to user for additional data for a subset of further questions needed to obtain further input data in response to first question, when first question does not include path with highest credibility and/or conversation entropy); and receiving and storing information about the entity or the connection relationship returned by the user (see Figs. 6A-7, col. 13 ln 63-66, col. 14 ln 46-55, discloses receiving determination that data in knowledge base is usable to determine a dialog path based on answer credibility and conversation entropy).

Regarding claims 3 and 11, Mishra/Beller teaches a method of claim 1 and a device of claim 9.
Mishra further teaches wherein, the acquiring, according to the entity and the connection relationship, the answer corresponding to the question from the preset knowledge graph comprises: sending, under a condition that no answer is able to be acquired according to the entity and the entity corresponds to a plurality of sub-entities, a sub-entity confirmation request to the user (see Fig. 6B, col. 12 ln 19-24, col. 12 ln 55-63, discloses sending prompt to user for a set of further questions needed to obtain further input data in response to receipt of first potential answer); and receiving a sub-entity confirmation response fed back by the user, and acquiring an answer corresponding to the question from the preset knowledge graph according to the sub-entity fed back by the user and the connection relationship (see Figs. 6A-7, col. 13 ln 63-66, col. 14 ln 46-55, discloses receiving determination that data in knowledge base is usable to determine a dialog path based on answer credibility and conversation entropy).

Regarding claims 4 and 12, Mishra/Beller teaches a method of claim 1 and a device of claim 9.
Mishra further teaches wherein the acquiring, according to the entity and the connection relationship, the answer corresponding to the question from the preset knowledge graph further comprises: querying, under a condition that no answer is able to be acquired according to the entity and the entity does not have a corresponding sub-entity, an index database to acquire the answer corresponding to the question  (see Fig. 9, col. 18 ln 40-49, col. 19 ln 28-45, discloses querying an entity library storage linked to domains, identifying domain-indexed lexical information to provide answers).

Regarding claims 5 and 13, Mishra/Beller teaches a method of claim 1 and a device of claim 9.
Mishra further teaches wherein the acquiring, according to the entity and the connection relationship, the answer corresponding to the question from the preset knowledge graph comprises: extracting, under a condition that the question corresponds to a plurality of answers, a common attribute of the plurality of answers (see Fig. 6A, col. 6 ln 19-26, discloses extracting answers with a common credibility threshold (attribute)); sending an attribute information confirmation request to the user according to the common attribute (see Fig. 6A, col. 6 ln 30-31, discloses only sending answers to user when it is determined the credibility is above threshold); and determining a final answer from the plurality of answers according to attribute information returned by the user (see Fig. 4A, col. 3 ln 55-59, col. 8 ln 37-40, discloses determining most credible answer (final answer) according to respective credibility threshold).

Regarding claims 8 and 16, Mishra/Beller teaches a method of claim 1 and a device of claim 9.
Mishra further teaches storing the knowledge graph, the knowledge graph being a data structure consisting of a plurality of nodes and connecting lines (see col. 2 ln 34-38, discloses a knowledge graph consisting of graph nodes connected by vertices); wherein each of the nodes is used for identifying entity information, and each of the connecting lines is used for identifying a connection relationship of different nodes (see col. 2 ln 34-44, discloses graph nodes representing entities and vertices/links corresponding to relationships connecting graph nodes).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159